Citation Nr: 0404834	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-10 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by right foot numbness.

2.  Entitlement to service connection for disability 
manifested by hand tremors.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to July 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO decision.

This matter is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on his part.  


REMAND

The veteran contends that he has numbness in his right foot 
and tremors in his hand, both related to service.  He states 
that he served in Korea, where in the winter of 1952 his 
hands and feet became so cold that his hands and feet turned 
a "funny color."  He claims that his physical examination 
report upon separation from service in July 1953 was 
inadequate and did not record his foot numbness or hand 
tremors.  

VA has requested, but the veteran has not furnished any 
information or evidence of treatment for the claimed 
disabilities.

In September 2002, the veteran was afforded a VA examination 
for the purpose of evaluating the veteran's claimed right 
foot numbness and hand tremors.  The report of that 
examination is of record; however, the RO never considered it 
and the veteran has not submitted a waiver of initial RO 
review of that evidence.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
and 38 C.F.R. § 20.1304 (2001).  In any case, the September 
2002 VA examination report does not provide a sufficient 
medical assessment as to the existence or etiology of the 
veteran's claimed disabilities.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should again contact the 
veteran and afford him the opportunity to 
identify any post-service treatment or 
evaluation for complaints of right foot 
numbness or hand tremors, by all VA and 
non-VA medical providers.  In particular, 
the veteran should be invited to submit a 
competent medical opinion relating 
currently identified disabilities of the 
right foot and/or hand to his military 
service.  The RO should take appropriate 
steps to obtain any pertinent evidence 
identified but not provided by the 
veteran.  

2.  The RO should return the claims file 
to the VA examiner who evaluated the 
veteran's complaints of right foot 
numbness and hand tremors in 
September 2002, if available.  That 
examiner is requested to identify the 
correct diagnoses for all existing 
disabilities manifested by hand tremors 
and right foot numbness and to provide an 
opinion as to whether identified 
disabilities are more likely than not, 
less likely than not or at least as 
likely as not related to cold injury 
incurred during active service in Korea, 
or, whether such are otherwise 
etiologically related to the veteran's 
active service period.  In the event the 
September 2002 VA examiner is not 
available, the RO should arrange for file 
review and current examination of the 
veteran by a physician with the 
appropriate expertise to provide the 
requested opinions.  The rationale for 
all opinions expressed should be 
provided.  

3.  The RO should review the claims file 
and ensure that all other notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
its implementing regulations are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

4.  After the above has been completed, 
the RO should readjudicate the veteran's 
claims of entitlement to service 
connection for disabilities manifested by 
right foot numbness and hand tremors based 
on all the evidence of record.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


